t c memo united_states tax_court estate of doris j severt deceased denise m harple executor petitioner v commissioner of internal revenue respondent docket no filed date denise m harple an executrix for petitioner robert d kaiser for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in doris j severt's decedent's federal_income_tax for the year in the amount all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure of dollar_figure the issue for decision is whether respondent is estopped from assessing the deficiency in income_tax some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference decedent died on date a resident of the state of ohio the executor of her estate denise m harple was a resident of ohio at the time the petition was filed decedent and her former husband robert severt electronically filed a joint federal_income_tax return dated date for the taxable_year robert severt died on date decedent was the sole beneficiary and executrix of his estate and she retained legal counsel to handle the probate matter on date decedent as executrix executed form_4810 request_for_prompt_assessment under internal_revenue_code sec_6501 with respect to robert severt's taxable years and the request was received by the internal_revenue_service irs on date by letter dated date decedent was notified that robert severt's returns for and had been accepted as filed robert severt's estate was closed in date on date respondent mailed a letter which proposed changes to decedent and robert severt's tax_return on date respondent issued a notice_of_deficiency to decedent and robert severt for the taxable_year in the notice_of_deficiency respondent adjusted the income of decedent and robert severt to reflect unreported receipts totaling dollar_figure respondent determined self-employment taxes in the amount of dollar_figure respondent further adjusted_income to reflect the allowance of a deduction for one-half of the self-employment taxes so determined respondent's determinations are presumed correct and petitioner has the burden of proving them erroneous rule a 290_us_111 petitioner presented no evidence concerning the determinations made by respondent in the notice_of_deficiency rather petitioner argues that respondent is barred from making an assessment for the year in issue as a general_rule sec_6501 provides that any income_tax imposed must be assessed within years after the date that the taxpayer's return is filed as an exception to the general_rule sec_6501 provides that with certain exceptions not relevant here with respect to any income_tax for which a return is required in the case of a decedent the tax shall be assessed or a proceeding in court without assessment for the collection of such tax shall be begun within months after written request therefor is made by the executor sec_6013 provides if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several one of the fundamental characteristics of joint_and_several_liability is that the obligee respondent may proceed against the obligors joint taxpayers separately and may obtain a separate judgment against each 44_tc_420 in garfinkel v commissioner 67_tc_1028 the taxpayer filed a joint income_tax return for with her husband who died during that year a request_for_prompt_assessment was made with respect to his income_tax_liability for that year approximately or months later the irs sent a reply that the return was accepted as filed in considering whether the commissioner was barred from issuing a notice_of_deficiency in income_tax to the taxpayer alone the court first noted that the time for the irs to make an assessment as to her former husband expired months after the request_for_prompt_assessment was made id pincite however as to the taxpayer the court held that because the normal 3-year period of limitations had not expired as to any liability which she might have the notice_of_deficiency was valid as to her because she was severally liable for the tax id pincite3 petitioner argues that we should not follow garfinkel because the court was construing an antiquated version of the tax code at the time it was also engaged in antiquated paternalistic thought petitioner argues that joint_and_several_liability should be treated as a rebuttable_presumption we are unpersuaded by petitioner's arguments the version of sec_6013 in effect for the year in issue is identical to sec_6013 as interpreted by the court in garfinkel when a joint_return is filed joint_and_several_liability is clearly imposed by statute such liability may be avoided in limited circumstances where innocent spouse relief is appropriate or it is shown that a spouse's signature is obtained through duress see sec_6013 51_tc_116 estate of pearson v commissioner tcmemo_1988_366 affd 890_f2d_353 11th cir petitioner has not alleged or shown that any of these exceptions applies with respect to robert severt's tax_liability for the notice_of_deficiency was issued before the expiration of the month period for assessment under sec_6501 moreover the shortened period for assessment under sec_6501 does not apply to petitioner as decedent was jointly and severally liable for any_tax due petitioner argues that the doctrine_of estoppel applies to prevent respondent from determining a deficiency petitioner contends that the no-change letter sent in response to the prompt assessment request filed with respect to robert severt's tax_liability was a misrepresentation by respondent relied upon by the attorney for his estate in closing his estate equitable_estoppel is a judicial doctrine that 'precludes a party from denying his own acts or representations which induced another to act to his detriment ' 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir estoppel is applied against the commissioner with utmost caution and restraint id quoting 67_tc_612 90_tc_684 detrimental reliance on the action of the government by the party seeking to invoke equitable_estoppel is a key condition hofstetter v commissioner supra pincite 76_tc_209 affd 810_f2d_209 d c cir 65_tc_351 there is no evidence that decedent relied on the no-change letter to her detriment the attorney may have relied on the no-change letter in closing robert severt's estate however decedent was the sole beneficiary of the estate and the no-change letter caused no apparent detriment to her in any event she is severally liable for the deficiency in income_tax thus petitioner has not shown that estoppel applies against respondent to reflect the foregoing decision will be entered for respondent
